Citation Nr: 1428631	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  05-32 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating, in excess of 10 percent, for right knee retropatellar pain syndrome (right knee disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and Veteran's Spouse


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1978 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO denied an increased rating for right knee retropatellar pain syndrome.

The Board remanded the claim in May 2010 for AOJ consideration of new evidence and an addendum to the January 2007 VA examination or a new examination, if the January 2007 VA examiner was unavailable.  An addendum opinion was provided in December 2011, and the Veteran was provided a supplemental statement of the case by the AOJ in January 2012.

In August 2012, the Board remanded the claim a second time because the Veteran had testified at an April 2008 Travel Board hearing before a Veterans Law Judge, who was no longer employed by the Board.  The Veteran had been properly notified in June 2012, and, in July 2012, he had requested a new Travel Board hearing.  The Veteran testified before the undersigned Veterans Law Judge in an April 2014 Travel Board hearing in Waco, Texas; and copies of both Board hearing transcripts have been associated with the record.

The Board finds that the May 2010 and August 2012 remand instructions were completed, and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.




FINDINGS OF FACT

1.  For the rating period from November 12, 2004 to December 13, 2007, right knee retropatellar pain syndrome was manifested, at worst, by aching pain, stiffness, occasional locking, and episodic swelling; flexion to 85 degrees with pain; and extension to 0 (zero) degrees.

2.  For the rating period from December 13, 2007, right knee retropatellar pain syndrome was manifested, at worst, by severe pain, stiffness, swelling, lack of endurance, weakness, locking and instability; flexion to 100 degrees with pain; and extension to 0 degrees.


CONCLUSIONS OF LAW

1.  For the rating period from November 12, 2004 to December 13, 2007, the criteria for a rating, in excess of 10 percent, for right knee retropatellar pain syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, 5261 (2013).

2.  For the rating period from December 13, 2007, the criteria for a 20 percent rating, and no higher, for right knee retropatellar pain syndrome have been met.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5260, 5261, 5258 (2013).

3.  For the rating period from December 13, 2007, the criteria for a 20 percent rating, and no higher, for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013);    38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 38 U.S.C.A.      § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VA provided notice to the Veteran in December 2004, prior to the initial adjudication of the claim in February 2005.  The Veteran was notified of the evidence not of record that was necessary to substantiate a claim for an increased rating of right knee disability, and of VA's and the Veteran's respective duties for obtaining evidence.  In addition, the Veteran was provided a statement of the case in August 2006, and five supplemental statements of the case from May 2006 to February 2013.  The Board notes that Vazquez-Flores notice was provided in a January 2012 supplemental statement of the case.  Vazquez-Flores, 580 F.3d at 1270.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA also satisfied its duty to assist the Veteran in the development of the claim.  In this case, the record indicates that the RO obtained all information relevant to the Veteran's claim.  The Veteran's VA treatment records, lay statements, and a buddy statement have been included in the claims file.  The Veteran appeared before two Board hearings to offer testimony in support of his claims.  Moreover, the Veteran was provided adequate VA compensation examinations of his service-connected right knee disability in January 2005, January 2007, December 2007, and November 2012, reports of which are of record. 

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Disability Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established for a right knee disability and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown,  7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.

The Veteran is in receipt of a 10 percent rating for a right knee disability rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The Board will therefore assess the evidence of record to determine whether a higher rating, or a separate rating, would be warranted here under the knee-specific DCs (5256 through 5263).  See Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997). 

Disabilities of the knee are rated under Diagnostic Codes 5256 through 5263 of 38 C.F.R. § 4.71a.  Diagnostic Code 5256 addresses ankylosis of the knee.  Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  Diagnostic Code 5258 addresses dislocated cartilage in the knee manifested by frequent episodes of "locking," pain, and effusion into the joint.  This code authorizes a sole 20 percent rating.  A sole 10 percent rating is authorized under DC 5259 for the surgical removal of semilunar cartilage, symptomatic.  The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  Diagnostic Code 5262 addresses impairment of the tibia and fibula.  DC 5263 addresses genu recurvatum.  38 C.F.R. § 4.71a.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II.

Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Diagnostic Code 5003.

The VA General Counsel  has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98. Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under Diagnostic Codes 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 .

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic codes, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Rating Analysis for Right Knee

In his November 2004 claim for increased compensation, the Veteran complained that the pain, discomfort, and stability of his right knee had degenerated and that he had increased his use of pain medication since his last rating decision.  In January 2005, the Veteran complained of residual aching and stiffness in the right knee with occasional locking occurring with cold weather.  The Veteran reported in January 2007 that pain in the right knee was 8/10 with stiffness and episodic swelling, but no giving way sensation.  In December 2007, the Veteran described having pain with weakness, stiffness, swelling, heat and redness, instability, locking and a lack of endurance of the right knee.  The Veteran, in February 2012, reported severe pain and stiffness in his right knee and that it locked often and buckled.  He complained of sharp pains going from his knee to hip and that sometimes the pain shot down his leg in April 2014.  He also reported at that time that his right knee locked and gave way to the right sometimes between 2 to 4 times a day; and that he experienced stiffness, swelling, heat, redness, and a lack of endurance of the right knee.

The Veteran's right knee disability was originally rated as internal derangement under Diagnostic Code 5257.  In a January 2005 VA examination, the Veteran was diagnosed with retropatellar pain syndrome of the bilateral knees, and the RO characterized the Veteran's right knee disability, as such, under Diagnostic Code 5260, still evaluated as 10 percent disabling.  

For the right knee, a rating in excess of 10 percent is not warranted under most of the diagnostic codes covering disabilities of the knees for the entire appeals period.  The evidence indicates no ankylosis so a compensable rating under DC 5256 is unwarranted.  Under DC 5259, only a 10 percent rating is authorized and there is no evidence of removal of semilunar cartilage.  Under DC 5260, flexion limited to 45 degrees warrants a compensable rating.  But here, the lowest measured flexion with pain is 85 degrees.  See VA Examination Reports, dated January 2005, January and December 2007, and November 2012.  Under DC 5261, a compensable rating is warranted for extension at 10 degrees, but the evidence here indicates pain free extension at 0 degrees.  See VA Examination Reports, dated January 2005, January and December 2007, and November 2012.  There is also no evidence of tibia and fibula impairment, or of genu recurvatum, so ratings under DCs 5262 and 5263 would be unwarranted.  Nevertheless, there is evidence of instability, locking, swelling, and pain from December 2007 forward; and therefore, the Board finds that a staged rating is appropriate in this case.

November 12, 2004 to December 13, 2007:

After review of the evidence, lay and medical, the Board finds that for the rating period from November 12, 2004 to December 13, 2007, right knee retropatellar pain syndrome was manifested, at worst, by aching pain, stiffness, occasional locking, and episodic swelling; flexion to 85 degrees with pain; and extension to 0 degrees.  See VA Examination Reports, dated January 2005 and 2007.

The January 2005 VA examination report shows that the right knee flexion was to 140 degrees and extension was to 0 degrees without pain; however, the VA examiner noted that bilateral knees were painful on attempts to squat.  The VA examiner also found there was no additional limitation of motion of the right knee with repetitive testing related to pain, fatigue, incoordination, weakness, or lack of endurance; and the Veteran reported no flare-ups.  Stability of both knees was intact.  May 2005 x-rays revealed no acute trauma or arthritis of the right knee, and the right knee was diagnosed as having minor abnormality. 

The Veteran was provided another VA examination in January 2007 at which time he reported flare-ups of his right knee pain occurred with any stair climbing and prolonged standing, in excess of 10-15 minutes, but he had no incapacitating episodes and did not miss work.  He used a knee brace and support cane for ambulation.  Upon examination, Lachman and McMurray tests were negative.  Range of motion of the right knee was negative 20 degrees extension and 85 degrees flexion with pain throughout the range and no change in range of motion upon repetitive testing.  

While the Veteran complained that stability of his right knee had degenerated, the clinical findings shown in the January 2005 VA examination does not demonstrate instability, and he denied any giving way sensation in the January 2007 VA examination.  The Veteran's reports of occasional locking due to weather, stiffness, episodic swelling, and pain reflect mild symptoms of the right knee, which is consistent with the medical evidence during this portion of the rating period.  The record shows that the Veteran reported experiencing flare-ups with prolonged use of the right knee, however, there is no indication of the frequency or duration of flare-ups, and the Veteran had no incapacitating episodes and no loss of work.  Therefore, the Board finds that the weight of the lay and medical evidence demonstrates that for the rating period from November 12, 2004 to December 13, 2007, an increased rating, in excess of 10 percent, for right knee retropatellar pain syndrome is not warranted.

From December 13, 2007:

The Board finds that for the rating period from December 13, 2007, right knee retropatellar pain syndrome was manifested by severe pain, weakness, stiffness, swelling, lack of endurance, and locking with giving way; flexion to 100 degrees with pain and extension to 0 (zero).

The Veteran reported increased instability and frequent locking of the right knee in a VA examination in December 2007, in a notice of disagreement in February 2012, and in a Board Travel hearing in April 2014.  The Board assigns probative weight to the Veteran's report that his knee locked and then gave way to the right, sometimes two to four times a day, and that he experienced severe pain.  He also indicated he had swelling, stiffness, weakness, and a lack of endurance of the right knee in December 2007.  The Veteran is competent to report his right knee symptoms as he sensed them, and the Board finds him credible.  As such, there is competent evidence of increased symptomatology showing a distinct time period where a higher rating is warranted for right knee retropatellar pain syndrome.  See Francisco, 7 Vet. App. at 58; see also Hart, 21 Vet. App. at 505.

The Board finds that the symptomatology described in the evidence of record for the right knee disability warrants a higher, and separate, rating under the knee diagnostic codes.  The Board acknowledges that there is no evidence of dislocated cartilage of the knee; however, the Veteran experienced frequent episodes of "locking," pain, and swelling, symptoms compensated for under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a.  Therefore, the Board finds it appropriate to grant a higher 20 percent rating for right knee retropatellar pain syndrome under Diagnostic Code 5258.  As Diagnostic Code 5258 does not address knee instability, the Board finds that it does not constitute pyramiding to also grant a separate rating under Diagnostic Code 5257.  For this reason, and resolving reasonable doubt in favor of the Veteran, the Board finds the competent evidence of record warrants a 20 percent rating for moderate right knee instability.  See 38 C.F.R. §§ 4.14, 4.71a.

To warrant a higher rating for the right knee disability, symptoms must reflect ankylosis to a favorable angle in full extension, or in slight flexion between 0 (zero) to 10 degrees; severe recurrent subluxation or lateral instability; flexion limited to 15 degrees; extension limited to 20 degrees or less; or malunion of the tibia and fibula.

Extra Schedular

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's service-connected disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's right knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for knee disabilities, Diagnostic Codes 5256 to 5263, specifically provide for disability ratings based on a limitation of motion, instability, locking, pain, swelling, and other impairment of the knee.  The General Policy in Rating also takes into consideration functional loss due to pain under 38 C.F.R. § 4.40, and limitation of movement and more movement than normal; weakened movement; excess fatigability; incoordination; and pain on movement, swelling, instability of station under 38 C.F.R. § 4.45.  In comparing the Veteran's disability level and symptomatology of the right knee disability to the rating schedule, the degree of disability throughout the entire rating period under consideration is contemplated by the rating schedule and the assigned ratings, are therefore, adequate.  The symptoms of instability and locking are moderate in nature.  Diagnostic Code 5258 compensates for locking, pain, and effusion (swelling).  Limitations of flexion and extension do not meet schedular criteria for a zero rating, even considering additional functional impairment due to pain.  The rating schedule also contemplates for interference with employment and activities of daily living; and the assigned ratings for the right knee disability appropriately reflect the loss of work and difficulties in daily living reported by the Veteran.  The Board also notes that the Veteran has had no hospitalization for his right knee disability.

In the absence of exceptional factors associated with the right knee disability, the Board finds that the criteria for submissions for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the rating period from November 12, 2004 to December 13, 2007, an increased rating, in excess of 10 percent, for right knee retropatellar pain syndrome is denied.

For the rating period from December 13, 2007, a 20 percent rating, and no more, for right knee retropatellar pain syndrome is granted, subject to laws and regulations governing the payment of monetary awards.

For the rating period from December 13, 2007, a 20 percent rating, and no more, for right knee instability is granted, subject to laws and regulations governing the payment of monetary awards.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


